Name: Decision of the EEA Joint Committee No 70/97 of 4 October 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  international affairs;  maritime and inland waterway transport;  employment
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/42 DECISION OF THE EEA JOINT COMMITTEE No 70/97 of 4 October 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 11/97 (1); Whereas Council Regulation (EEC) No 3577/92 of 7 December 1992 applying the principle of freedom to provide services to maritime transport within Member States (maritime cabotage) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 53 (Council Regulation (EEC) No 4055/86) of Annex XIII to the Agreement: 53a. 392 R 3577: Council Regulation (EEC) No 3577/92 of 7 December 1992 applying the principle of freedom to provide services to maritime transport within Member States (maritime cabotage) (OJ L 364, 12.12.1992, p. 7). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) In situations referred to in Article 5:  regarding the EFTA States, Commission  shall read EFTA Surveillance Authority ,  if the European Commission receives a request from an EC Member State or the EFTA Surveillance Authority from an EFTA State to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information. At the request of a Contracting Party consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in cases where the European Commission or the EFTA Surveillance Authority adopt safeguard measures on their own initiative. Once the European Commission or the EFTA Surveillance Authority have adopted a decision they shall immediately notify the measures taken to the EEA Joint Committee. (b) Article 7 shall be replaced by the following: Save as otherwise provided in this Agreement, the Contracting Parties shall not introduce any new restrictions on the freedom to provide services which have in fact been attained at the date of the decision by the EEA Joint Committee to include this Regulation in the Agreement.  Article 2 The texts of Regulation (EEC) No 3577/92 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 5 October 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 41. (2) OJ L 364, 12. 12. 1992, p. 7.